Citation Nr: 0804175	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-35 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD, and assigned a disability rating of 30 percent, 
effective February 2002.  The RO increased that disability 
rating to 50 percent in a September 2004 rating decision, 
effective from February 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected PTSD should 
be rated as 100 percent disabling, and that he is unable to 
continue working due to this condition.  The record reflects 
that he was employed as a cemetery caretaker for the Port 
Hudson VA National Cemetery until March 26, 2004.  In this 
regard, the veteran's employer submitted a VA form 21-4192, 
on which disability retirement was listed as the reason the 
veteran was no longer working.  However, the specific nature 
of the disability was not identified.  The RO should seek to 
obtain the veteran's employment records evidencing the 
consideration that went into this retirement.  

The claims folder contains medical records from the New 
Orleans VA Medical Center and the Baton Rouge Outpatient 
Clinic, dated through April 2007.  There are also two letters 
from treatment providers at the Veteran Resource Center (Vet 
Center) in Kenner, Louisiana; however, there are no treatment 
records on file from this facility.  The RO should obtain the 
veteran's VA medical records, dated since April 2007, as well 
as his treatment records from the identified Vet Center.

Finally, the veteran was last seen for a VA examination in 
February 2002.  A new VA examination is necessary in order to 
ascertain the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  With any help from the veteran, the RO 
should contact the Port Hudson VA National 
Cemetery, or other appropriate entity 
within VA or Office of Personnel 
Management to obtain the records as would 
reflect the basis for his March 2004 
"Retirement - Disability."  

2.  The RO should obtain the veteran's 
medical records from the New Orleans VA 
Medical Center and the Baton Rouge 
Outpatient Clinic, dated since April 2007.

3.  The RO should obtain the veteran's 
treatment records from the Veterans 
Resource Center (Vet Center) in Kenner, 
Louisiana.  

4.  After the foregoing has been 
accomplished, the veteran should be 
scheduled for a VA examination in order to 
determine the severity of his PTSD.  Prior 
to the examination, the complete claims 
folder should be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  The examiner should conduct any 
appropriate studies to support her or his 
findings.  The examiner should also 
specifically opine as to whether the 
veteran's PTSD has impacted his 
occupational employability, and if so, to 
what extent.  The rationale for any 
opinion expressed should be stated in a 
legible report.  

5.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
